PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Patent No. 11,092,033
Issue Date: August 17, 2021
Application No. 16/502,728
Filed: July 03, 2019
Attorney Docket No. 006179.00154\US
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



 This is a decision on the request for refund filed July 28, 2021.

The request for refund is GRANTED.

Applicant files the above request for refund of $420.00 stating, “Applicant inadvertently paid$420.00 …in addition to the correct fee of $220.00…  filed November 30, 2020”.

As a result, the incorrect fee paid on November 30, 2020, for a total of $420.00 was refunded to the applicant's deposit account on November 17,  2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions